N° 12 - 2005 Prix : 500 F CFA Du 22 au 31 Mars 2005

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine à Brazzaville

ABONNEMENTS

NUMERO

DESTINATIONS

REPUBLIQUE DU CONGO
GABON, REP. CENTRAFRICAINE, CAMEROUN
REP. DEMOCRATIQUE DU CONGO, GUINEE EQUATORIALE .

5.500

AUTRES PAYS D'AFRIQUE .
FRANCE, AFR. DU NORD, ILE MAURICE, MADAGASCAR
AFRIQUE OCCIDENTALE .

DEPARTEMENTS FRANÇAIS D'OUTRE MER, AMERIQUE, ASIE... 850

9 Annonces judiciaires et légales et avis divers : 460 Frs, la ligne (il ne sera pas compté moins de 5.000 Frs par annonce ou avis).
5 Propriété foncière et minière : 8.400 Frs le texte : © Déclaration d'association : 15.000 Frs le texte.

DIRECTION : BOÎTE POSTALE 2.087 A BRAZZAVILLE
Règlement : espèces, par mandat postal, par chèque visé pour provision et payable à BRAZZAVILLE, libellé à l'ordre du Journal Officiel
et adressé à la direction du Journal Officiel et de la Documentation avec les documents correspondants.

SOMMAIRE

MINISTERE DE L'ECONOMIE FORESTIERE Avenant n° 01/MEFE/CAB/DGEF/DF/SGF du 25 mars 2005,

ET DE L'ENVIRONNEMENT à la convention de transformation industrielle
n°51/MEFE/CAB/ DGEF/DF-SGF du 23 avril 2004
conclue entre le Gouvernement congolais et la
Compagnie Forestière et Industrielle des

Arrêté n°2738/MEFE/CAB/DGEF/DF/SGF du
25 mars 2005 portant résiliation de la conven-

tion de transformation industrielle Bois (COFIBOIS). … 764
n°*4/MEFE/CAB/DGEF/DF-SGF du 23 avril 2004
conclue entre le Gouvernement congolais et la MINISTERE DE L'ADMINISTRATION DU TERRTOIRE
Société BISSON et Compagnie et prononçant le ET DE LA DECENTRALISATIO!
nai domaine de la concesslon forestière | | Arrété n°2733/MATD-CAB du 24 mars 2005 rectiflant
# l'arrêté n°2818 du 29 mars 2004 portant nomina-
_—r tion des membres de la commission départementale
ee Mere MAR) Qu/28 mare 2006 modiant | d'organisation de la fête nationale à Impfondo. … 765

et complétant l'arrêté n°1585/MEFE/MEFB du
05 mai 2003 modifiant et complétant l'arrêté MINISTERE DE LA E
n°6387 du 31 décembre 2002 fixant les valeurs SANT
FOB pour le calcul de la taxe d'abattage et SÉON ER ERENENEN
de la taxe à l'exportation des bois

763 | Arrêté n°2749/MSP/CAB du 25 mars 2005 portant convo-
cation du Comité de pilotage du Conseil National

Arrêté n°2740/MEFE/CAB/DGEF/DF-SGF du 25 mars 2005 de Lutte contre le SIDA … 765
approuvant l'avenant à la convention de trans-
formation industrielle n°05/MEFE/CAB/DGEF/ ANNONCES

DF-SGF conclue entre le Gouvernement congolais

et la Société COFIBOIS ….. 764

766

Du 22 au 31 Mars 2005 Journal Officiel de la

MINISTERE DE L'ECONOMIE FORESTIERE
ET DE L'ENVIRONNEMENT

Arrêté n°2738/MEFE/CAB/DGEF/DF/SGF portant
résiliation de la convention de transformation industrielle
n°4/MEFE/CAB/DGEF/DF-SGF du 23 avril 2004 conclue entre le
Gouvernement congolais et la Société BISSON et Compagnie et
prononçant le retour au domaine de la concession
forestière concernée.

Le ministre de l'économie forestière
et de l'environnement,

Vu la Constitution du 20 janvier 2002;

Vu la loi n°16-2000 du 20 novembre 2000, portant code forestier;
Vu le décret n°2004-22 du 10 février 2004 portant organisation du
Ministère de l'Economie Forestière et de l'Environnement;

Vu le décret n°2002-437 du 31 décembre 2002 fixant les condi-
tions de gestion et d'utilisation des forêts:

Vu le décret n°2005-02 du 7 janvier 2005 tel que rectifié par le
décret n°2005-83 du 2 février 2005 portant nomination des mem-
bres du Gouvernement;

Vu l'arrêté n°12495/MEFE/CAB/DGEF/DF-SGF du 03 décembre
2004 définissant les unités forestières d'aménagement du Secteur
Forestier Sud et précisant les modalités de leur gestion et de leur
exploitation:

Vu l'arrêté n°3824/MEFE/CAB/DGEF/DF/SGF du 23 avril 2004
approuvant la convention de transformation industrielle
n°04/MEFE/CAB/DGEF/DF-SGF du 23 avril 2004 conclu entre le
Gouvernement congolais et la société BISSON et Compagnie:

Vu la demande de résiliation formulée par la Société BISSON et
Compagnie en date du 10 janvier 2005.

ARRETE :

Article premier : Est résiliée la convention de transformation
industrielle n°04 du 23 avril 2004, conclue entre le Gouvernement
congolais et la Société BISSON et Compagnie, et prononcé le retour
au domaine, suivant terme de validité, de la concession forestière
y afférente.

Article 2 : L'Unité Forestière d'Exploitation Kayo d'une superficie
de 25.098ha, objet de la convention sus-citée, réintègre le domaine
privé de l'Etat.

Article 3 : Cette superficie forestière ne sera concédée à l'exploita-
tion qu'après son inventaire.

Article 4 : Le présent arrêté prend effet à compter de la date de sa
signature.

Fait à Brazzaville, le 25 mars 2005
Henri DJOMBO

Arrêté n°2739/MEFE/MEFB modifiant et complétant
l'arrêté n°1585/MEFE/MEFB du 05 mai 2003 modifiant et com-
plétant l'arrêté n°6387 du 31 décembre 2002 fixant les valeurs
FOB pour le calcul de la taxe d'abattage et de la taxe à l'exporta-
tion des bois.

Le ministre de l'économie forestière et
de l'environnement,

Le ministre de l'économie, des finances
et du budget

Vu la Constitution;

Vu la loi n°1-2000 du 1®T février 2000 portant loi organique rela-
tive au régime financier en république du Congo:

Vu la loi n°16-2000 du 20 novembre 2000 portant code forestier;

Vu le décret n°2000-187 du 10 août 2000 portant règlement
général sur la comptabilité publique;

Vu le décret n°2005-02 du 7 janvier 2005 tel que rectifié par le
décret n°2005-83 du 2 février 2005 portant nomination des
membres du Gouvernement;

République du Congo 763

Vu l'arrêté n°6387 du 31 décembre 2002 fixant les valeurs FOB

pour le calcul de la taxe d'abattage et de la taxe à l'exportation

des bois:

Vu l'arrêté n°1585/MEFE/MEFB du 5 mai 2003 modifiant et
complétant l'arrêté n°6387 du 31 décembre 2002 fixant les valeurs

| FOB pour le calcul de la taxe d'abattage et de la taxe à

| l'exportation des bois;

ARRETENT :

Article premier : Le présent arrêté modifie les articles 2 et 3 de
l'arrêté n°1585 du 05 mai 2003 comme suit :

a) Pour les bois en grumes

Essences Valeur FOB en FCFA
ACCUMINATA LM 70+ 87.440

| AGBA LM 70+ 71.398

| ANIEGRA LM 70+ 209.993

| AFRORMOSIA LM 70+ 192.780

| ALONE LM 60+ 58.866
AKATIO LM 60+ 182.453
AYOUS LM 60+ 77.112
BILINGA LM 60+ 74.358
BAHIA LM 60+ 106.718
BOSSE LM 60+ 103.275
CONGOTALI LM 60+ 58.523
DIBETOU LM 60+ 90.194
DOUKA LM 60+ 99.144

| DOUSSIE BIP LM 60+ 189.681
DOUSSIE PACH 141.143
EBIARA LM 60+ 58.523
ETIMOE LM 60+ 58.523
FARO LM 60+ 58.523
IROKO (KAMBALA) LM 70+ 127.800
IZOMBE LM 60+ 74.358
ILOMBA LM 60+ 58.523
KHAYA (ACAJOU) LM 60+ 128.750
KOSSIPO LM 70+ 126.684
KOTIBE LM 60+ 58.866
KANDA LM 60+ 58.866
KUBINGA LM 70+ 58.866
LONGHI BLANC LM 60+ 209.993
LONGHI ROUGE LM 60+ 77.112
LIMBALI LM 60+ 70.916
LIMBA BLANC LM 60+ 88.954
LIMBA NOIR LM 60+ 83.997
MOABI LM 70+ 117.045
MUKULUNGU LM 60+ 83.997
MOVINGUI LM 60+ 76.500
BENZI MUTENYE LM 60+ 94.325
NIOVE LM 60+ 68.850
NTENE LM 60+ 77.112
OLON LM 60+ 76.500
OZAMBILI LM 60+ 58.866
PADOUK LM 70+ 101.898

| PAO-ROSE LM 60+ 83.997
SAPELLI LM 80+ 111.363
SIPO LM 80+ 148.028
SAFOUKALA LM 60+ 58.523
SIFU SIFU 60+ 62.654
TALI 60+ 67.473
TCHITOLA 80+ 76.424

| TIAMA 60+ 83.102
WENGUE 60+ 206.550
ZAZANGUE 58.866
OKOUME 70+ 110.160
AUTRES ESSENCES 60+ 40.688
b) Pour les produits des plantations :

|

| -les rondins d'eucalyptus : 22.000 FCFA

- les rondins de pins : 23.000 FCFA

Article 2 : Les valeurs FOB des produits transformés exportés
sont fixées comme suit :

Produits Valeurs FOB
Sciages séchés 212.500
Sciages humides 170.000
Placages déroulés 187.000
Placages tranchés 255.000
Contre plaqués 238.000
=
764

Article 3 : Le présent arrêté prend effet à compter de la date de
signature.

Fait à Brazzaville, le 25 mars 2005

Henri DJOMBO Pacifique ISSOIBEKA

Arrêté n°2740/MEFE/CAB/DGEF/DF-SGF approuvant
l'avenant à la convention de transformation industrielle
n°05/MEFE/CAB/DGEF/DF-SGF conclue entre le Gouvernement
congolais et la Société COFIBOIS.

Le ministre de l'économie forestière
et de l'environnement,

Vu la Constitution:

Vu la loi n° 16-2000 du 20 novembre 2000 portant code forestier;
Vu le décret n° 2002-437 du 31 décembre 2002 fixant les condi-
tions de gestion et d'utilisation des forêts;

Vu le décret n°99-136 bis du 14 août 1999 du 14 portant création
du parc national de Conkouati-Douli;

Vu le décret n° 2004-22 du 10 février 2004 portant attributions et
organisation du Ministère de l'Economie Forestière et de
l'Environnement;

Vu le décret n° 2005-02 du 7 janvier 2005 tel que rectifié le décret
n° 2005-83 du 22 février 2005 portant nomination des membres
du Gouvernement;

Vu l'arrêté n° 12495/MEFE/CAB/:DGEF/DF-SGF du 03 décem-
bre 2004, définissant les unités forestières d'aménagement du
secteur forestier Sud et précisant les modalité de leur gestion et de
leur exploitation ;

Vu l'arrêté n° 12611/MEFE/CAB/DGEF/DF-SGF du 07 décembre
2004 fixant les volumes moyens exploitables des arbres des
essences de bois d'oeuvre ;

Vu l'arrêté n° 38251MEFE/CAB/DGEF/DF/SGF du 23 avril 2004
portant approbation de la convention de transformation indus-
trielles conclue entre le Gouvernement de la République du Congo
et la société COFIBOIS;

Vu l'arrêté n° 6378 du 31 décembre 2002 fixant les taux de la taxe
d'abattage des bois des forêts naturelles ;

Vu l'arrêté n° 6380 du 31 décembre 2004 fixant les taux de
déboisement des forêts naturelles;

Vu l'arrêté n° 6382 du 31 décembre 2002 fixant les modalités de
calcul de la taxe de superficie

Vu l'arrêté n° 6387 du 31 décembre 2002 fixant les valeurs FOB
pour le calcul de la taxe d'abattage et de la taxe à l'exportation des
bois ;

Vu l'arrêté n° 1585/MEFE/MEFB du 05 mai 2003 modifiant et
complétant l'arrêté n°6387 du 31 décembre 2002, fixant les
valeurs FOB pour le calcul de la taxe d'abattage et de la taxe à l'ex-
portation des bois.

Vu la demande d'autorisation d'exploitation dans la zone d'Eco
Développement (ex UFE Noumbi) formulée par la société COFI-
BOIS en date du 14 septembre 2004;

Vu le rapport de mission relative aux travaux d'ouverture de la
limite entre la zone tampon du parc national Conkouati-douli en
date du 08 janvier 2005,

ARRETE :

Article premier : est approuvé l'avenant à la convention de trans-
formation industrielle n°05/MEFE/CAB/DGEF/DF-SGF conclue
entre le Gouvernement congolais et la Société COFIBOIS.
Article 2 : Le texte dudit avenant est annexé au présent arrêté.
Article 8 : Le présent arrêté, qui prend effet à compter de la date
de sa signature, sera enregistré, inséré au Journal officiel et com-
muniqué partout où besoin sera.

Fait à Brazzaville, le 25 mars 2005

Henri DJOMBO

Avenant n°01 du 25 mars 2005, entre les soussignés :

Le Gouvernement de la République du Congo, représenté par M. Le
Ministre de l'Economie Forestière et de l'Environnement,
ci-dessous désigné «Le Gouvernement»,

D'une part

Journal Officiel de la République du Congo

N° 12 - 2005
Et

La Compagnie Forestière et Industrielle des Bois, en sigle
COFICOIS, représentée par son Directeur Général, ci-dessous
désignée «La Société

D'autre part,

Autrement désigné «Les Parties.
Il a été préalablement exposé :

Le Gouvernement Congolais a conclu avec la Compagnie Forestière
et Industrielle des Bois, en sigle COFIBOIS, un contrat d'exploi-
tation forestière approuvé par arrêté n°517 du 1®T octobre 1998,
pour la mise en valeur des Unités Forestières UFE 2-e Noumbi et
ex CEFOKOU, actuelle UFE Bamba, respectivement situées dans
les Unités Forestières d'Aménagement UFA Sud 1 (Pointe-Noire) et
Sud 2 (Kayes), pour une durée de cinq ans.

Au terme de la validité de ce contrat, celui-ci a été prorogé et a fait
l'objet de conversion en convention de transformation industrielle.

Approuvée par arrêté n°3825 du 23 avril 2004, cette convention
n'a pas pris en compter l'UFE Noumbi, du fait de son intégration
dans le Parc National de Conkouati-Douli, conformément à
l'article 6 du décret n°99-136 bis du 14 août 1999 portant création
dudit Parc.

En date du 14 septembre 2004, la COFIBOIS a adressé une
requête à l'Administration Forestière en vue de poursuivre son
exploitation dans la zone banale située en dehors de la zone tam-
pon du Parc.

Une concertation entre l'Administration Forestière, le Wildlife
Conservation Society et la COFIBOIS a eu lieu le 08 janvier 2005
à Brazzaville pour examiner la requête de la COFIBOIS. Cette con-
certation a recommandé l'ouverture d'un rayon limitant la zone
tampon du Parc de la zone banale à la suite de la mission conjointe
de la Direction Générale de l'Economie Forestière, de la Direction
Départementale de l'Economie Forestière du Kouilou, de WCS et de
COFIBOIS.

La mission effectuée du 03 au 13 février 2005 a matérialisé la lim-
ite et déterminé la superficie de l'ex UFE NOumbi non comprise
dans le Parc. Elle couvre 2.028 hectares.

Les Parties ont convenu de ce qui suit :

Les dispositions des articles 1, 2 et 8 du cahier de charges général
de la convention de transformation industrielle n°5 du 23 avril
2004, conclue entre le Gouvernement congolais et la Compagnie
Forestière et Industrielle des Bois (COFIBOIS) sont modifiées et
complétées comme suit :

DISPOSITIONS GENERALES
Objet et Durée

Le présent avenant a pour objet la mise en valeur de l'UFE Bamba
de 52.600 ha et d'un lot d'une superficie forestière de 2.028, situés
respectivement dans les Unités Forestières d'Aménagement Sud 1
(Pointe-Noire) et Sud 2 (Kayes).

La durée d'exploitation des superficies attribuées est fixée comme
suit :

UFE Bamba : 14 ans à compter de la date de signature du présent
avenant ;

Lot de 2.208 ha :
présent avenant.

18 mois à compter de la date de signature du

DEFINITION DES CONCESSIONS
FORESTIERES ATTRIBUEES

Sous réserve des droits de tiers et conformément à la législation et
à la réglementation forestières, notamment les arrêtés visés dans
l'arrêté portant approbation du présent avenant, la Société est
autorisée à exploiter l'UFE Bamba et le lot de 2.028ha, situés
respectivement dans l'UFA Sud 1 (Pointe Noire) et l'UFA Sud 2
(Kayes).

Les superficies attribuées à la Société COFIBOIS sont définies
comme suit :

Du 22 au 31 Mars 2005

* UFE Bamba
Le point d'origine O est la gare Mvouti.
- le point A est situé à 4.400m de O, suivant un orientement géo-
graphique de 212°;
- le point B est situé à 14.200 m au sud géographique de A;
- le point C est situé à 21.000 m à l'Est géographique de B;
- le point D est situé à 12.000 m environ de C sur la rivière
Loubomo, suivant un orientement géographique de 325°;
- le point E est situé sur le point CFCO, en suivant la rivière
Loubomo en aval;
- le polygone se referme en O à la gare de Mvouti, en suivant le
CFCO en direction de Pointe-Noire.
* Lot de 2.028ha
- au Nord, par la rivière Loubanguila;
- à l'Ouest et au Sud par le rayon limite de la zone tampon du
Parc National Conkouati - Douli;
- à l'Est, par le layon limitrophe entre l'ex UFE noumbi et l'UFE
Nkola.
Le présent avenant, qui est approuvé par arrêté du Ministère de

l'Economie Forestière et de l'Environnement entrera en vigueur à
compter de la date de signature.

MINISTERE DE L'ADMINISTRATION DU TERRITOIRE
ET DE LA DECENTRALISATION

Par arrêté n°2733 du 24 mars 2005, l'arrêté n°2818 du

29 mars 2004 portant nomination des membres de la commission
départementale d'organisation de la fête nationale à Impfondo est
rectifié comme suit :
1- Coordination
Membres
Au lieu de :

- (Edouard Ambroise) NOUMAZALAY

- (Christian) BOBOTH

- (Claver) ONDONDO
Lire :

- (Gilbert) TONDO

- (Christian Bernard) BOBBOT

- (Dieudonné) TCHIKEBY
2 - Secrétariat de la coordination

- (Emilie) IBATA
3 - Sous - Commissions

Sous - commission aménagement du territoire équipement et
travaux publics :

Vice - Président :
Au lieu de :
- (Claver) ONDONGO

Lire :

- (Dieudonné) TCHIKEBY
Membres
Au lieu de :

- (Guy Merlin) MBON

Lire :

- (Raymond Gilbert) MAMPOUYA

Journal Officiel de la République du Congo

765

Sous - commission construction urbanisme et assainissement
de la ville :

Membres
Au lieu de :

- (Séraphin) BAKELE
- (Eugène) BOUTOUNGA

Lire :

- (Séraphin) BOKALE
- (Eugène) BOTONGO

Sous - commission communication :
Secrétaire rapporteur :
Au lieu de :

- (Gabriel) BOTE-DZA
Lire :

- (Gabriel) BONTE-NDZA
Membre :

Au lieu de :

- (Gisèle Emma) BONOUA
Lire :

- (Gisèle Emma) BONGNOUWA
Sous - commission finances :
Vice - Président :

Au lieu de :

- (Jean) ITOUA YAKAUMA
Lire :

- (Philippe) MAKOUNDOU
Membre
Au lieu de :

- (Appolinaire) MOUMBOUGE

Lire :

- MINGUI OLANGALA
Sous - commission défense et sécurité

Membres
Au lieu de :

- (Jean) TABANI KINOUANI
Lire :

- (Jean) TABANI
- (Daniel) KINOUANI

Le reste sans changement.

MINISTERE DE LA SANTE
ET DE LA POPULATION

Arrêté n°2749/MSP/CAB portant convocation du
Comité de Pilotage du Conseil National de Lutte contre le SIDA.

Le ministre de la santé et de la population:

ER

766

Vu la Constitution:

Vu la loi n°15-2004 du 5 août 2004 autorisant la ratification d'un
accord de don de développement:

Vu le décret n° 2004-399 du 27 août 2004 portant réorganisation,
attributions et composition du Conseil National de Lutte contre le
Sida:

Vu le décret n°2004-375 du 24 août 2004 portant ratification d'un
accord de don de développement:

Vu le décret n°2005-02 du 7 janvier 2005 portant nomination des
membres du Gouvernement:

Vu le décret n°2005-83 du 02 février 2005 rectiflant le décret
n°2005-02 du 7 janvier 2005 portant nomination des membres du
Gouvernement:

Vu l'arrêté n° 10210 MSP-CAB portant composition du secrétariat
exécutif permanent du conseil national de lutte contre le
VIH/SIDA et les infections sexuellement transmissibles:

ARRETE :

Article 1®T : Le Comité de Pilotage est convoqué en réunion ordi-
naire le 31 mars 2005 à 9 heures précises dans la salle de con-
férences de l'hôtel Marina.

Article 2 : Le présent arrêté qui prend effet à compter de la date
de signature, sera enregistré, publié et communiqué partout où
besoin sera.

Fait à Brazzaville, le 25 Mars 2005

Dr Alphonse GANDO

ANNONCES

Déclaration d'associations
Département de Brazzaville
Création

Récépissé de déclaration d'association
N° 001 du 27 avril 1998

Le préfet directeur Général de l'Administration du Territoire sous-
signé, certifie avoir reçu de Mr : NGUESSO (Maurice), Agent
Hydro - CONGO, BP 16115 la déclaration de constitution dans la
circonscription administrative autonome de Brazzaville, de
l'association : WATT PROCTECTION dont le siège est : 100, Rue
Mossaka ouenzé Brazzaville.

A cette déclaration étaient joints :
1) demande de récépissé:
2) deux exemplaires de statuts:
3) un état faisant ressortir la composition du bureau;
4) le procès-verbal de l'Assemblée Générale Constitutive:
5) deux exemplaires du Règlement Intérieurs.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 8, 4, 5 et 6 du décret du 16 août 1901 et aux dispositions
de l'article 5 de l'arrêté n° 1923 du 20 octobre 1995, pour valoir ce
que de droit.

Récépissé de déclaration d'association
N° 011 du 27 avril 1998

Le préfet directeur Général de l'Administration du Territoire sous-
signé, certifie avoir reçu de Mr : NDOKO (Jean Paul), Ingénieur
des travaux de développement Rural, domicilié 100, rue Kitengue
Bacongo Brazzaville, la déclaration de constitution dans la circon-
scription administrative autonome de Brazzaville, de l'association :
FORUM DES JEUNES PRODUCTEURS dont le siège est :
10, Route du Djoué Bifouti Brazzaville.

A cette déclaration étaient joints :

1) demande de récépissé:

2) deux exemplaires de statuts:

3) un état faisant ressortir la composition du bureau:

4) le procès-verbal de l'Assemblée Générale Constitutive;
5) deux exemplaires du Règlement Intérieur.

Journal Officiel de la République du Congo

N° 12-2005

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901 et aux dispositions
de l'article 5 de l'arrêté n° 1923 du 20 octobre 1995, pour valoir ce
que de droit.

Récépissé de déclaration d'association
N° 013 du 28 avril 1998

Le préfet directeur Général de l'Administration du Territoire sous-
signé, certifle avoir reçu de Mr : MBERI (Jacques) enseignant
domicilié 33, Rue Mambou Quartier Indzouli Mfilou Brazzaville, la
déclaration de constitution dans la circonscription administrative
autonome de Brazzaville, de l'association : MUTUELLE D'APPUI
AU DEVELOPPEMENT RURAL DE KENDI dont le siège est :
33, Rue Mambou Quartier Indzouli Mfilou Brazzaville.

A cette déclaration étaient joints:

1) demande de récépissé;

2) deux exemplaires de statuts;

3) un état faisant ressortir la composition du bureau;

4) le procès verbal de l'Assemblée Générale Constitutive;
5) deux exemplaires du Règlement Intérieur.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901 et aux dispositions
de l'article 5 de l'arrêté n° 1923 du 20 octobre 1995, pour valoir ce
que de droit.

Récépissé de déclaration d'association
N° 043 du 7 juillet 1998

Vu la loi du 1°T juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée LES FRERES UNIS, CIBLE DE L'HORIZON,
une déclaration en date du 15 MAI 1998, par laquelle il fait con-
naître la constitution de ladite association ayant pour
objectifs:

- lutter pour l'élimination des inégalités dans la commercialisa-
tion de la quincaillerie:

- œuvrer pour donner priorité aux citoyens congolais dans la
commercialisation de la quincaillerie en facilitant l'accès aux
marchés d'importation:

- défendre et protéger la profession de quincaïllier en milieu
marché :

- faire la promotion des jeunes quincailliers congolais évoluant
au marché de Moungali.

Le siège social est fixé dans la rue Mayama n° 161, Moungali
Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N° 048 du 9 juillet 1998

Vu la loi du 1€ juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée;

Le Ministre de l'Intérieur certifie avoir reçu du Pasteur de l'Eglise
dénommée EGLISE DU CHRIST AU CONGO, LA DERNIERE
TROMPETTE, une déclaration en date du 5 mai 1998, par laquelle
il fait connaître la constitution de ladite association religieuse
ayant pour but d'annoncer l'évangile de Jésus Christ.

Le siège social est fixé dans la rue Nzani n° 50 Mikalou, Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°059 du 30 juillet 1998

Vu la loi du 1°T juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée;

Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée COMMUNAUTE CHRETIENNE MISSION
EVANGELIQUE DE LA PUISSANCE DU SAINT ESPRIT, une décla-

Du 22 au 31 Mars 2005

Journal Officiel de la République du Congo

767

ration en date du 15 mai 1995, par laquelle il fait connaître la con-
stitution de ladite association ayant pour objectifs :

- évangéliser et enseigner la parole de Dieu:

- oeuvrer pour l'épanouissement de la foi par la réalisation des
œuvres sociales;

- participer à la prise de décision des actions communautaires.

Le siège social est fixé dans la rue Loubomo n° 19 Talangaï Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°063 du 31 juillet 1998

Vu la loi du 17 juillet 1901 relative au contrat d'association;

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée ŒUVRE SOCIALE DIACONALE DE
OUENZE en sigle «O.S.D.0. une déclaration en date du 30 avril
1998, par laquelle il fait connaître la constitution de ladite
association ayant pour but d'œuvrer pour le soutien morale et
matériel des personnes démunies, dont le siège social est fixé dans
l'enceinte de la paroisse de Ouenzé BP 5789.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°107 du 25 septembre 1998

Vu la loi du 17 juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée ODZI-AGRO, une déclaration en date du
31 août 1998, par laquelle il fait connaître la constitution de ladite
association ayant pour objectifs :

- promouvoir le développement de l'agriculture:

- promouvoir les initiatives de santé communautaire:

- œuvrer pour l'intégration de la femme au développement:

- promouvoir les techniques modernes de productions et de tech-
nologies endogènes.

Le siège social est fixé dans la rue Kongo n° 12 Talangai Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°120 du 12 octobre 1998

Vu la loi du 1*T juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée EGLISE DES REQUERANTS DE LA
VERITE ( Ministère de la délivrance et de guérison), une déclara-
tion en date du 28 juillet n 1998, par laquelle il fait connaître la
constitution de ladite association ayant pour objectifs :

- promouvoir la connaissance de la parole de Dieu:

- contribuer à l'évangélisation de la population:

- promouvoir le développement du culte de la guérison par la
prière;

- encourager les actions de formation et d'affermissement dans
le domaine biblique.

Le siège social est fixé dans la rue Ossio n° 83 Talangaï Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°168 du 11 novembre 1998

Vu la loi du 1€T juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le Ministre de l'Intérieur certifie avoir reçu du président de

l'Association dénommée PAROLE DE VIE MINISTÈRE D'EVANGE-
LISATION ET D'ENSEIGNEMENT BIBLIQUE, une déclaration en
date du 15 mars 1996, par laquelle il fait connaître la constitution
de ladite association ayant pour objectifs :

- évangéliser et enseigner la parole de Dieu:

- créer et promouvoir les activités du développement commu-
nautaire;

- créer des centres de formation en vue d'intégrer les enfants de
Dieu dans la société.

Le siège social est fixé à Brazzaville, Case J 207 V- OCH Moungali 3.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°182 du 17 novembre 1998

Vu la loi du 1T juillet 1901 relative au contrat d'association;

Vu le décret du 16 août 1901 portant règlement d'administration

publique pour l'exécution de la loi précitée;

Le Ministre de l'Intérieur certifie avoir reçu du président de

l'Association dénommée ASSEMBLEE CHRETIENNE «ROCHER

D'HOREB>, en sigle ARCH une déclaration en date du 05 octobre

1998, par laquelle il fait connaître la constitution de ladite

association ayant pour buts de :

- annoncer et prêcher la bonne nouvelle selon la morale divine:

- créer et promouvoir les activités de développement commu-
nautaire;

- créer les assemblées chrétiennes dans le territoire national et à
l'extérieur.

Le siège social est fixé
Ouenzé - Brazzaville.

dans la rue des Martyrs n° 174

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°201 du 25 novembre 1998

Vu la loi du 1*T juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration

publique pour l'exécution de la loi précitée:

Le Ministre de l'Intérieur certifie avoir reçu du président de

l'Association dénommée COMMUNAUTE CHRETIENNE POUR LA

CHARITE DU CONGO, une déclaration en date du 1®T octobre

1998, par laquelle il fait connaître la constitution de ladite

association ayant pour objectifs :

- annoncer l'évangile dans tous les milieux;
- assurer une communion parfaite entre les membres;
- promouvoir l'unité de toutes les églises.

Le siège social est fixé dans la rue Nkeni n° 63 Talangaï Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°212 du 11 décembre 1998

Vu la loi du 1 juillet 1901 relative au contrat d'association:
Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:
Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée COMMUNAUTE CHRETIENNE CHANDE-
LIER DE VICTOIRE, en sigle «C.C.C.V. une déclaration en date du
19 novembre 1998, par laquelle il fait connaître la constitution de
ladite association ayant pour objectifs:

- annoncer dans le monde la bonne nouvelle du Salut:
- prôner la foi, la charité et l'amour du prochain:
- guérir par les moyens de la prière.

Le siège social est fixé dans la rue Loubomo n° 140 Ouenzé
Brazzaville.

768

Journal Officiel de la République du Congo

N° 12-2005

TE _—_—_—_—
En foi de quoi le présent Récépissé a été délivré conformément aux

articles 3, 4, 5 et 6 du décret du 16 août 1901.

Récépissé de déclaration d'association
N°216 du 16 décembre 1998

Vu la loi du 1*T juillet 1901 relative au contrat d'association:
Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée
Le Ministre de l'Intérieur certifie avoir reçu du président de
l'Association dénommée EGLISE MINISTERE DE DELIVRANCE
PAROLE DE FOI, une déclaration en date du 5 octobre 1998, par
laquelle il fait connaître la constitution de ladite association ayant
pour objectifs:

- annoncer la bonne parole de Dieu:

- organiser les occasions de communion fraternelle;

- oeuvrer pour l'implantation des églises au niveau National et
International.

Le siège social est fixé dans la rue Moundjombo n° 1263 Ouenzé
Brazzaville.

En foi de quoi le présent Récépissé a été délivré conformément aux
articles 3, 4, 5 et 6 du décret du 16 août 1901.

Modification

Récépissé de Changement de Dénomination d'association
N° 022 du 18 mai 1998

Vu la loi du 1€ juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le ministère de l'Intérieur soussigné, certifie avoir reçu du coordi-
nateur du Centre d'Etudes Bibliques dénommé LA VOIX SAINTE
AU CONGO enregistré sous N° 75/95 MEMICS du 26 mai 1995
une déclaration relative au changement de dénomination dudit
Centre qui s'appellera désormais LA COMMUNION DES SAINTS :
LA VIE SAINTE dont le siège social est fixé dans la rue sainte Anne
n° 4, Moungali, Brazzaville.

Récépissé de Changement de Dénomination d'association
N° 023 du 20 mai 1998

Vu la loi du 1° juillet 1901 relative au contrat d'association:

Vu le décret du 16 août 1901 portant règlement d'administration
publique pour l'exécution de la loi précitée:

Le ministère de l'Intérieur soussigné, certifie avoir reçu du prési-
dent de l'Eglise dénommée CENTRE CHRETIEN NEHEMIE,
enregistré sous N° 102 MID/DGAT/DOR/SAG du 24 août 1992,
une déclaration relative au changement de dénomination de
ladite Eglise qui s'appellera désormais CENTRE MISSIONNAIRE
REHOBOTH, dont le siège social est fixé, à Brazzaville BP 2916.
